DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan(DE102014103843).
Regarding claim 1, Stefan teaches A method comprising:
providing a vehicle comprising a set of road wheels([0007] disclosing coefficient of friction between at least one tire “set of road wheels” and a road); 
providing a number of vehicle systems comprising a braking system configured to manipulate the brake set, a steering system configured to adjust a roadwheel direction, and a propulsion system configured to deliver driving power to the ([0063]-[0064] disclosing a a braking system, a steering system and a drive train “propulsion system”);
providing a number of sensors or cameras[0058-60] disclosing a number of sensors: rain sensors, acceleration sensor, noise sensors, radar and cameras);
providing a controller configured to process sensor and camera
data([0054] disclosing estimating the coefficient of friction using multiple methods including the use of sensors. It is interpreted that the information from sensors is processed to obtain information. [0065] disclosing the calculation is carried by the control unit);
providing a driving surface having an actual coefficient of friction([0007] disclosing a road “driving surface” with a coefficient of friction); 
using the sensors to determine a first estimated driving surface friction coefficient and a first associated confidence level ([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a rain sensor to estimate a first driving surface coefficient with a first associated confidence level.  See also [0109] in the equation disclosing at least a first driving surface coefficient μ and its first confidence factor V); 
using the sensors to determine a second estimated driving surface friction coefficient and a second associated confidence level([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a acceleration sensor to estimate a second driving surface coefficient with a second associated confidence level. See also [0109] in the equation disclosing at least a second driving surface coefficient μ and its second confidence factor V);
using the controller to generate and communicate to the vehicle steering system an adjustment signal based upon any estimated driving surface friction coefficients and associated confidence levels([0066] disclosing vehicle control systems such as steering control system is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the control unit “controller” communicates with the steering system an adjustment signal based on the estimated coefficient of friction. See also [0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first blended driving surface friction coefficient and first blended driving surface coefficient confidence are incorporated into the adjustment signal, the equation shows at least a first, second, third and fourth coefficients of friction and confidence factors); and
using the vehicle systems to manipulate the brake set, the steering system, or the propulsion system in an adjusted manner based upon the adjustment signal ([0066] disclosing vehicle control systems such as steering control system, brake system and a drivetrain “propulsion system” is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the vehicle systems manipulate the brakes, the steering and the propulsion system in an adjusted manner based on the estimated coefficient of friction).

Regarding claim 2, Stefan teaches The method of claim 1 wherein using the controller to generate and communicate to the vehicle steering system an adjusted signal based upon any estimated driving surface friction coefficients and any associated confidence levels comprises:
using the controller to blend the first estimated driving surface friction coefficient with the second estimated driving surface friction coefficient and to blend the first associated confidence level with the second associated confidence level to create a first blended driving surface friction coefficient confidence level([0109] disclosing using at least a first estimated coefficient of friction “driving surface friction coefficient and a second coefficient of friction in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor “first blended driving surface friction coefficient and a blended confidence level); and
incorporating the first blended driving surface friction coefficient and first blended driving surface friction coefficient confidence level into the adjustment signal([0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first blended driving surface friction coefficient and first blended driving surface coefficient confidence are incorporated into the adjustment signal).

Regarding claim 3, Stefan teaches The method of claim 1 further comprising:
using the sensors to determine a third estimated driving surface friction coefficient and a third associated confidence level ([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a noise sensor to estimate a third driving surface coefficient with a third associated confidence level. See also [0109] in the equation disclosing at least a third driving surface coefficient μ and its third confidence factor V);
using the sensors to determine a fourth estimated driving surface friction coefficient and a fourth associated confidence level ([0058]-[0061] disclosing using sensors as an estimation method to determine the coefficient of friction and a confidence factor “confidence level”. This is interpreted as using the sensor such as a radar sensor to estimate a fourth driving surface coefficient with a fourth associated confidence level. See also [0109] in the equation disclosing at least a fourth driving surface coefficient μ and its fourth confidence factor V);
using the controller to generate and communicate to the vehicle steering system an adjustment signal based upon the third estimated driving surface friction coefficient and third associated confidence level as well as the fourth estimated driving surface  ([0066] disclosing vehicle control systems such as steering control system is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the control unit “controller” communicates with the steering system an adjustment signal based on the estimated coefficient of friction. See also [0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first blended driving surface friction coefficient and first blended driving surface coefficient confidence are incorporated into the adjustment signal, the equation shows at least a first, second, third and fourth coefficients of friction and confidence factors); and
using the vehicle systems to manipulate the brake set, the steering system, or the propulsion system in an adjusted manner based upon the adjustment signal ([0066] disclosing vehicle control systems such as steering control system, brake system and a drivetrain “propulsion system” is regulated by the estimated coefficient of friction “driving surface friction coefficients”, this is interpreted as the vehicle systems manipulate the brakes, the steering and the propulsion system in an adjusted manner based on the estimated coefficient of friction.

Regarding claim 4, Stefan teaches The method of claim 3 wherein using the controller to generate and communicate to the vehicle steering system an adjusted signal based upon any estimated driving surface friction coefficients and any associated confidence levels comprises:
([0109] disclosing using at least a first estimated coefficient of friction “driving surface friction coefficient and a second coefficient of friction in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor “first blended driving surface friction coefficient and a blended confidence level);
using the controller to blend the third estimated driving surface friction coefficient with the fourth estimated driving surface friction coefficient and to blend the third associated confidence level with the fourth associated confidence level to create a second blended driving surface friction coefficient confidence level([0109] disclosing using at least a third estimated coefficient of friction “driving surface friction coefficient and a fourth coefficient of friction in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor “first blended driving surface friction coefficient and a blended confidence level); and,
Incorporating the second blended driving surface friction coefficient and second blended driving surface friction coefficient confidence level into the adjustment signal([0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first and second blended driving surface friction coefficient and first and second blended driving surface coefficient confidence are incorporated into the adjustment signal).
Regarding claim 5, Stefan teaches The method of claim 4 wherein incorporating the second blended driving surface friction coefficient and second blended driving surface friction coefficient confidence level into the adjustment signal comprises:
blending the first blended driving surface friction coefficient with the second blended driving surface friction coefficient to create a total blended driving surface friction coefficient([0109] disclosing using at least a first, second, third and fourth estimated coefficient of friction “driving surface friction coefficient in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor. While the reference does not explicitly state blending the first and second blended driving surface friction coefficients, it blends at least the first, second, third and fourth coefficient of frictions which makes the first and second blended coefficients of friction);
blending the first blended driving surface friction coefficient confidence level with the second blended driving surface friction coefficient confidence level to create a total blending driving surface friction coefficient confidence level([0109] disclosing using at least a first, second, third and fourth estimated confidence level “driving surface friction coefficient confidence level” in an equation combined together “blended” to obtain a maximum coefficient of friction and a total value of the ratios of confidence factor. While the reference does not explicitly state blending the first and second blended driving surface friction coefficient confidence level, it blends at least the first, second, third and fourth coefficient of frictions confidence levels which makes the first and second blended coefficients of friction confidence levels); and
incorporating the total blended driving surface friction coefficient and the total blended driving surface friction coefficient confidence level into the adjustment signal([0109] disclosing the estimated maximum coefficient of friction and total confidence factor information is sent to the control units, i.e. the first and second blended driving surface friction coefficient and first and second blended driving surface coefficient confidence are incorporated into the adjustment signal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	US20190047527 teaches a method for estimating friction coefficient by summing multiple estimated coefficients to determine an average.
	US20190047575 disclosing determining coefficient of friction using sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664